The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to application filed on 4/6/2020, claims 1-14 are pending in the application.

        				Specification

	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/6/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 8 is objected to because of the following informalities: 
Claim 8 should be depend on claim 7 (for example, “the second search buffer” is insufficient antecedent basis). 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-7, 9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HAYAKAWA., US 2018/0067650 A1.
Regarding claims 1 and 14, HAYAKAWA teaches an address search circuit of a semiconductor memory apparatus, comprising: 
a first search interface configured to receive a search command (according to applicant’s specification section 0007; search command is considered as address search command; HAYAWA’s section 0032; The management unit 222 manages the access from the host 3 to each memory. For example, the management unit 222 writes data to the nonvolatile memory 10 or reads data from the nonvolatile memory 10 in accordance with a command from the host 3; When a read request is received from the host 3, the management unit 222 determines whether a conversion table corresponding to the logical address of the read request is stored in data table TB of the volatile memory 210; section 0046) including a target logical address and a reference count of the target logical address (section 0033 and Fig.1; The counter 224 counts the number of read requests from the host 3 to a specific logical address (hereinafter, referred to as a count value)), generate a first signal including the target logical address when a 
a second search interface configured to receive map data corresponding to the target logical address (it is taught as another address data item; section 0066) whose respective reference counts are less than the threshold value, among map data stored in an is external device, from the external device in response to the first signal (section 0066; When the controller 220 determines that the count value of the specific address data item is less than the threshold (NO in B903), the controller 220 determines whether another address data item is present in data table TB); 
a search memory configured to store map data whose respective reference counts are equal to or more than the threshold value, among the map data stored in the 
a first search buffer (Fig.1, volatile memory 210) configured to temporarily store the map data received through the second search interface in response to the first signal, and receive the map data from the search memory and temporarily store the received map data in response to the second signal (section 0030 and section 0039; The volatile memory 210 comprises a data table TB. Data table TB includes part of data of data table NTB; section 0032;when the memory device 1 is turned on, the management unit 222 stores data table TB from the nonvolatile memory 10 in the volatile memory 210); and 
a search engine configured to select map data including a physical address mapped to the target logical address by searching the 29map data temporarily stored in the first search buffer (section 0046; The controller 220 receives a read request for data corresponding to a logical address from the host 3 (B501). When the read request is received from the host 3, the controller 220 reads data table TB (B502). The controller 220 determines whether a conversion table corresponding to the logical address of the read request from the host 3 is stored in data table TB (B503).).  
for claims 6 and 11; HAYAKAWA further teaches a memory configured to store plural pieces of map data each including mapping information between a logical address and a physical address; a search engine configured to search target map data  The management unit 222 manages the access from the host 3 to each memory. For example, the management unit 222 writes data to the nonvolatile memory 10 or reads data from the nonvolatile memory 10 in accordance with a command from the host 3).

Regarding claims 2 and 7, HAYAKAWA teaches further comprising a second search buffer configured to temporarily store the 5map data received through the second search interface in response to the first signal, and transmit the temporarily stored map data to the first search buffer (section 0053; the storage unit 225 reads the count values of the address data items stored in data table TB. Based on the read result, the storage unit 225 stores the logical address corresponding to the least count value of the logical addresses of the address data items stored in data table TB, and the logical address corresponding to the second least count value).  

Regarding claims 4 and 9, HAYAKAWA teaches further comprising a third search interface configured to receive the map data whose respective reference counts are equal to or more than the threshold value from the external device, and transmit the received 25map data to the search memory (section 0065; When the controller 220 determines that the count value of the specific address data item is greater than the threshold (YES in B903), the controller 220 detects a logical address corresponding to 

Regarding claim 12, HAYAKAWA teaches further comprising: receiving map data whose respective reference counts are less than the threshold value, from the memory, and storing the received iomap data in a second search buffer, in response to the first signal; and transmitting a set number of map data stored in the second search buffer to the first search buffer at the same time (Fig.9; section 0066; When the controller 220 determines that the count value of the specific address data item is less than the threshold (NO in B903), the controller 220 determines whether another address data item is present in data table TB (B909). When the controller 220 determines that another address data item is present in data table TB (YES in B909), the controller 220 proceeds to the process of step B901. When the controller 220 determines that another address data item is not present in data table TB (NO in B909), the controller 220 terminates the process). 

Regarding claim 13, HAYAKAWA teaches further 15comprising: receiving, by the search engine, map data whose respective reference counts are equal to or more than the threshold value, among the map data stored in the memory, and storing the received map data in a search memory (section 0065; When the controller 220 determines that the count value of the specific address data item is greater than the threshold (YES in B903), the controller 220 detects a logical address corresponding to the count value (B904). The controller 220 detects a physical address corresponding to . 

Allowable Subject Matter
Claims 3, 5, 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The limitations not found in the prior art of record include the second search interface comprises input/output ports configured to receive the map data from the 
The limitations not found in the prior art of record include the third search interface comprises input/output ports configured to receive the map data from the external device and 5transmit the received map data to the search memory, and each having a bus width of L KB, where L is an integer equal to or more than 2, and wherein the search memory comprises an input port configured to receive the map data from the third search interface and having a bus width of L KB and an output port configured to transmit the ioreceived map data to the first search buffer and having a bus width of M KB, where M is an integer larger than L in combination with the other claimed limitations as described in the claims 5 and 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hu., US 9,244,858 B1 teaches a data storage device includes a memory including a first set of storage elements corresponding to a first set of physical addresses and a second set of storage elements corresponding to a second set of physical addresses, where the first set of storage elements is distinct from the second set of storage elements. The data storage device also includes a controller coupled to the memory. The controller is configured to map logical addresses to physical addresses of the memory. The controller is configured to assign read intensive logical addresses to the second set of physical addresses and to assign non-read intensive logical addresses to the first set of physical addresses.

           When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111 (c).
.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA JASMINE SONG whose telephone number is (571)272-4213.  The examiner can normally be reached on 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUA J SONG/Primary Examiner, Art Unit 2133